            Case 5:18-cv-04711-JDW Document 60 Filed 04/30/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
CANDACE MOYER, individually and on :
behalf of all others similarly situated, :  Case No. 5:18-cv-4711-JDW
                                         :
                       Plaintiff,        :
                                         :
       v.                                :
                                         :
PATENAUDE & FELIX, A.P.C.                :
                                         :
                       Defendant.        :
____________________________________:

                                            ORDER

       AND NOW, this 30th day of April, 2020, upon consideration of Plaintiffs’ Motion for

Summary Judgment (ECF No. 41) and Defendant’s Motion for Summary Judgment (ECF No. 39),

including all responses and attachments thereto, and for the reasons set forth in the Court’s

accompanying Memorandum, the Court ORDERS as follows:

       1.       Defendant Patenaude and Felix, A.P.C.’s Motion for Summary Judgment (ECF No.

39) is GRANTED; and

       2.       Plaintiff Candace Moyer’s Motion for Summary Judgment (ECF No. 41) is

DENIED.

       It is FURTHER ORDERED that Plaintiff Candace Moyer’s Motion for Class

Certification (ECF No. 40) is DENIED AS MOOT.

       The Clerk of Court shall mark this case closed for statistical purposes.

                                                     BY THE COURT:

                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.
